Title: From Thomas Jefferson to Chastellux, 16 January 1784
From: Jefferson, Thomas
To: Chastellux, François-Jean de Beauvoir, Marquis de


        
          Dear Sir
          Annapolis Jan. 16. 1784.
        
        Lt. Colo. Franks being appointed to carry to Paris one of the copies of our ratification of the Definitive treaty, and being to depart in the instant of his appointment furnishes me a hasty opportunity of obtruding myself on your recollection. Should this prove troublesome you must take the blame as having exposed yourself to my esteem by letting me become acquainted with your merit. Our transactions on this side the water must now have become uninteresting to the rest of the world. We are busy however among ourselves endeavouring to get our new governments into regular and concerted motion. For this purpose I beleive we shall find some additions requisite to our Confederation. As yet every thing has gone smoothly since the war. We are diverted with the European accounts of the anarchy and opposition to government in America. Nothing can be more untrue than these relations. There was indeed some disatisfaction in the army at not being paid off before they were disbanded, and a very trifling mutiny of 200 souldiers in Philadelphia. On the latter occasion, Congress left that place disgusted with the pusillanimity of the government and not from any want of security to their own persons. The indignation which the other states felt at this insult to their delegates has enlisted them more warmly in support of Congress; and the people, the legislature and the Executive themselves of Pennsva. have made the  most satisfactory atonements. Some people also of warm blood undertook to resolve as committees for proscribing the refugees. But they were few, scattered here and there through the several states, were absolutely unnoticed by those both in and out of power, and never expressed an idea of not acquiescing ultimately under the decisions of their governments. The greatest difficulty we find is to get money from them. The reason is not founded in their unwillingness, but in their real inability. You were a witness to the total destruction of our commerce, devastation of our country, and absence of the precious metals. It cannot be expected that these should flow in but through the channels of commerce, or that these channels can be opened in the first instant of peace. Time is requisite to avail ourselves of the productions of the earth, and the first of these will be applied to renew our stock of those necessaries of which we had been totally exhausted. But enough of America it’s politics and poverty.—Science I suppose is going on with you rapidly as usual. I am in daily hopes of seeing something from your pen which may portray us to ourselves. Aware of the bias of self love and prejudice in myself and that your pictures will be faithful I am determined to annihilate my own opinions and give full credit to yours. I must caution you to distrust information from my answers to Monsr. de Marbois’ queries. I have lately had a little leisure to revise them. I found some things should be omitted, many corrected, and more supplied and enlarged. They are swelled nearly to treble bulk. Being now too much for M.S. copies, I think the ensuing spring to print a dozen or 20 copies to be given to my friends, not suffering another to go out. As I have presumed to place you in that number I shall take the liberty of sending you a copy as a testimony of the sincere esteem and affection with which I have the honour to be Dr Sir Your mo. ob. & mo. hbl servt.
      